     Case 3:20-cv-00356-WQH-RBM Document 6 Filed 04/27/20 PageID.33 Page 1 of 9


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICHARDSON, Donn,                               Case No.: 3:20-cv-0356-WQH-RBM
     CDCR #AC-9306,
12
                                        Plaintiff,   ORDER:
13
                          vs.                        1) GRANTING MOTION TO
14
                                                     PROCEED IN FORMA PAUPERIS
15                                                   [ECF No. 2]
     W.L. MONTGOMERY; M. POLLARD;
16   L. HATFIELD; E. NUNEZ; A.                       AND
17   BARRIOS; D. POLLARD; P.
     SAUCEDO; D. WHITE; J. SPAICH;                   2) DISMISSING COMPLAINT FOR
18   H. LIU,                                         FAILING TO STATE A CLAIM
19                                   Defendants.     PURSUANT TO 28 U.S.C. § 1915(e)(2)
                                                     & 28 U.S.C. § 1915A(b)
20
21
22          Donn Richardson (“Plaintiff”), currently incarcerated at Pelican Bay State Prison
23   (“PBSP”) located in Crescent City, California and proceeding pro se, has filed a civil
24   rights complaint pursuant to 42 U.S.C. § 1983. (See Compl., ECF No. 1). Plaintiff claims
25   prison officials at Calipatria State Prison (“CAL”), along with California Department of
26   Corrections and Rehabilitation (“CDCR”) officials in Sacramento violated his right to
27   due process when they refused to consider him for early parole consideration. (Id. at 10-
28   18.)

                                                                            3:20-cv-0356-WQH-RBM
     Case 3:20-cv-00356-WQH-RBM Document 6 Filed 04/27/20 PageID.34 Page 2 of 9


 1          Plaintiff initially filed this action in the Eastern District of California. However,
 2   Untied States Magistrate Judge Barbara McAuliffe determined that venue was proper in
 3   the Southern District of California and transferred the matter on February 26, 2020. (See
 4   ECF No. 3.)
 5          Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) when
 6   he filed his Complaint; instead, he filed a certified copy of his inmate trust account
 7   statement and prison certificate which the Court liberally construes as a Motion to
 8   Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
 9   I.     Motion to Proceed IFP
10          All parties instituting any civil action, suit or proceeding in a district court of the
11   United States, except an application for writ of habeas corpus, must pay a filing fee of
12   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
13   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
14   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). However,
15   prisoners who are granted leave to proceed IFP remain obligated to pay the entire fee in
16   “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016);
17   Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether their
18   action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore,
19   281 F.3d 844, 847 (9th Cir. 2002).
20          Section 1915(a)(2) also requires prisoners seeking leave to proceed IFP to submit a
21   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
22   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
23   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
24   trust account statement, the Court assesses an initial payment of 20% of (a) the average
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.

                                                                                           3:20-cv-0356-WQH-RBM
     Case 3:20-cv-00356-WQH-RBM Document 6 Filed 04/27/20 PageID.35 Page 3 of 9


 1   monthly deposits in the account for the past six months, or (b) the average monthly
 2   balance in the account for the past six months, whichever is greater, unless the prisoner
 3   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
 4   custody of the prisoner then collects subsequent payments, assessed at 20% of the
 5   preceding month’s income, in any month in which his account exceeds $10, and forwards
 6   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
 7   Bruce, 136 S. Ct. at 629.
 8         In support of his IFP Motion, Plaintiff has submitted a copy of his CDCR Inmate
 9   Statement Report as well as a Prison Certificate completed by a CDCR accounting
10   officer. See ECF No. 2 at 1-3; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews,
11   398 F.3d at 1119. These statements show that Plaintiff has carried an average monthly
12   balance of $351.03, and had $186.34 in average monthly deposits to his account over the
13   6-month period immediately preceding the filing of his Complaint, and $428.26 available
14   balance on the books at the time of filing. (See ECF No. 2.) Based on this accounting, the
15   Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2) and assesses his initial
16   partial filing fee to be $70.21 pursuant to 28 U.S.C. § 1915(b)(1).
17         The Court will direct the Secretary of the CDCR, or his designee, to collect the
18   initial $70.21 fee assessed only if sufficient funds are available in Plaintiff’s account at
19   the time this Order is executed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event
20   shall a prisoner be prohibited from bringing a civil action or appealing a civil action or
21   criminal judgment for the reason that the prisoner has no assets and no means by which to
22   pay the initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850
23   (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a
24   prisoner’s IFP case based solely on a “failure to pay ... due to the lack of funds available
25   to him when payment is ordered.”). The remaining balance of the $350 total fee owed in
26   this case must be collected by the agency having custody of the prisoner and forwarded to
27   the Clerk of the Court pursuant to 28 U.S.C. § 1915(b)(2).
28

                                                                                3:20-cv-0356-WQH-RBM
     Case 3:20-cv-00356-WQH-RBM Document 6 Filed 04/27/20 PageID.36 Page 4 of 9


 1   II.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
 2         A.     Standard of Review
 3         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint also requires a
 4   pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
 5   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
 6   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
 7   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
 8   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
 9   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
10   the targets of frivolous or malicious suits need not bear the expense of responding.’”
11   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citation omitted).
12         “The standard for determining whether a plaintiff has failed to state a claim upon
13   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
14   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
15   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
16   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
17   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
18   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
19   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
20   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
21         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
22   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
23   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
24   relief [is] ... a context-specific task that requires the reviewing court to draw on its
25   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
26   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
27   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
28   (9th Cir. 2009).

                                                                                 3:20-cv-0356-WQH-RBM
     Case 3:20-cv-00356-WQH-RBM Document 6 Filed 04/27/20 PageID.37 Page 5 of 9


 1         B.     Plaintiff’s Factual Allegations
 2         On January 6, 2019, Plaintiff claims he became “fully aware” of his eligibility for
 3   early parole consideration pursuant to Proposition 57. (Compl. at 10.) Plaintiff filed a
 4   request to review his records at Calipatria State Prison (“CAL”). (Id.) Three days later,
 5   Defendant Hatfield “responded to [his] CDCR 22 form in part stating [Plaintiff] was a
 6   violent 2 striker” which Plaintiff claims is “incorrect.” (Id.) On January 25, 2019, the
 7   “Court corrected [Plaintiff’s] record and/or made corrections on [his] minute order.” (Id.)
 8         Plaintiff claims that on March 22, 2018, Defendants Munez and Barrios conducted
 9   Plaintiff’s “1 year review” and they had the opportunity at that time to “correct
10   [Plaintiff’s] CDCR documents.” (Id.) Plaintiff further claims that his “classification
11   committee chrono” states that he is a “non-violent offender” but this chrono is “not being
12   honored to implement [his] prop 57 eligibility.” (Id.)
13         On March 13, 2019, Plaintiff alleges he “finally took the initiative to file [his] 602
14   appeal grievance against [CAL].” (Id.) However, he claims neither Hatfield nor Munez
15   would correct his “c-file” to reflect his non-violent offender status. (Id.) On June 11,
16   2019, Plaintiff alleges Defendant White denied his grievance at the next level of review.
17   (See id. at 13.) Plaintiff claims White determined that while Plaintiff’s primary offense
18   was non-violent, his “enhancement of PC 12022.5(a) makes [his] entire case violent.”
19   (Id. at 13.) Plaintiff alleges that this information was incorrect. (See id.)
20         On May 20, 2019 Defendant Pollard interviewed Plaintiff in relation to his
21   grievance in the “ASU.” (Id.) Plaintiff alleges Pollard told him that he would “be
22   screened for Prop 57 eligibility if [Plaintiff] dropped current appeal.” (Id.)
23         On July 8, 2019, Plaintiff was also interviewed by Defendant Saucedo regarding
24   his grievance and Plaintiff “explained to him in detail what made [him] eligible for Prop
25   57.” (Id. at 15.) However, despite providing “valid proof” of Plaintiff’s “eligibility for
26   Prop 57” he was denied at the second level of review by Defendant Pollard. (Id.)
27         Plaintiff appealed this decision to the Third Level of review in Sacramento on
28   August 5, 2019. (See id. at 18.) On November 6, 2019, Plaintiff “wrote to third level

                                                                                3:20-cv-0356-WQH-RBM
     Case 3:20-cv-00356-WQH-RBM Document 6 Filed 04/27/20 PageID.38 Page 6 of 9


 1   explaining as thoroughly as possible [his] issue with them not following their own rule
 2   [and] regulations. (Id.) Defendant Spaich sent Plaintiff a letter, along with an “appeal
 3   activity sheet.” (Id.) On December 2, 2019, Plaintiff received a letter from Defendant
 4   Liu “stating they were processing [Plaintiff’s] appeal.” However, to date, Plaintiff has
 5   “still not heard from the Third Level review to [his] 602 appeal outcome.” (Id.)
 6          Plaintiff seeks $10,000,000 in compensatory damages, along with injunctive and
 7   declaratory relief. (See id. at 21.)
 8          C.     42 U.S.C. § 1983
 9          “Section 1983 creates a private right of action against individuals who, acting
10   under color of state law, violate federal constitutional or statutory rights.” Devereaux v.
11   Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of
12   substantive rights, but merely provides a method for vindicating federal rights elsewhere
13   conferred.” Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks
14   and citations omitted). “To establish § 1983 liability, a plaintiff must show both (1)
15   deprivation of a right secured by the Constitution and laws of the United States, and (2)
16   that the deprivation was committed by a person acting under color of state law.” Tsao v.
17   Desert Palace, Inc., 698 F.3d 1128, 1138 (9th Cir. 2012).
18          D.     Grievance Processing claim
19          Here, Plaintiff seeks money damages from Defendants whom he claims denied him
20   due process based on their responses to his administrative grievances. However, the
21   Court finds Plaintiff’s Complaint fails to state a claim as to any of the named Defendants
22   because an official’s allegedly improper processing of a prisoner’s grievances or appeals,
23   without more, does not serve as a sufficient basis for section 1983 liability. Ramirez v.
24   Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (prisoners do not have a “separate
25   constitutional entitlement to a specific prison grievance procedure.”) (citation omitted);
26   Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (due process not violated simply
27   because defendant fails properly to process grievances submitted for consideration); see
28   also Todd v. California Department of Corrections and Rehabilitation, 615 Fed. Appx.

                                                                              3:20-cv-0356-WQH-RBM
     Case 3:20-cv-00356-WQH-RBM Document 6 Filed 04/27/20 PageID.39 Page 7 of 9


 1   415, 415 (9th Cir. 2015) (district court properly dismissed claim based on improper
 2   “processing and handling of […] prison grievances,” since prisoners have no
 3   “constitutional entitlement to a specific prison grievance procedure”) (citing Ramirez,
 4   334 F.3d at 860) (quotation marks omitted); Shallowhorn v. Molina, 572 Fed. Appx. 545,
 5   547 (9th Cir. 2014) (district court properly dismissed § 1983 claims against defendants
 6   who “were only involved in the appeals process”) (citing Ramirez, 334 F.3d at 860);
 7   Daniels v. Aguilera, No. 2:16-CV-00996-JAM-CKD P, 2018 WL 558658, at *1 (E.D.
 8   Cal. Jan. 24, 2018), report and recommendation adopted sub nom. Daniels v. Aguillera,
 9   No. 2:16-CV-00996-JAM-CKD P, 2018 WL 1763311 (E.D. Cal. Apr. 12, 2018)
10   (“Because there is no right to any particular grievance process, it is impossible for due
11   process to have been violated by ignoring or failing to properly process prison
12   grievances.”). Simply “‘[r]uling against a prisoner on an administrative complaint does
13   not cause or contribute to the violation.’” Ellington v. Clark, 2010 WL 3001427, at *2
14   (E.D. Cal. Jul. 29, 2010) (quoting George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007)).
15         For these reasons, the Court finds Plaintiff’s claims that he was “completely
16   dissatisfied” with Defendants’ responses to his grievances,” see Compl., ECF No. 1 at 18,
17   are insufficient to state any plausible due process claim upon which § 1983 relief may be
18   granted. See Iqbal, 556 U.S. at 678-79 (citations omitted); Valdivia v. Tampkins, No.
19   EDCV 16-1975 JFW (JC), 2016 WL 7378887, at *6 (C.D. Cal. Dec. 19, 2016) (sua
20   sponte dismissing claims predicated upon the alleged improper processing of inmate
21   grievances); Rodriguez v. Anderson, No. EDCV 18-1181 AG (AGR), 2019 WL 6194993,
22   *6 (C.D. Cal. Aug. 5, 2019) (dismissing allegations that inmate appeals officials were
23   “directly responsible” for denying his administrative grievances regarding his requests for
24   a parole hearing under Proposition 57 as insufficient to state a viable § 1983 claim); 28
25   U.S.C. §§ 1915(e)(2)(b)(ii), 1915A(b)(1); Watison, 668 F.3d at 1112; Wilhelm, 680 F.3d
26   at 1121.
27         Because he is proceeding pro se, however, the Court having now provided him
28   with “notice of the deficiencies in his complaint,” will also grant Plaintiff an opportunity

                                                                              3:20-cv-0356-WQH-RBM
     Case 3:20-cv-00356-WQH-RBM Document 6 Filed 04/27/20 PageID.40 Page 8 of 9


 1   to amend. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing Ferdik v.
 2   Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)). 2
 3   III.    Conclusion and Order
 4           For the reasons explained, the Court:
 5           1.      GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 6   (ECF No. 2).
 7           2.      DIRECTS the Secretary of the CDCR, or his designee, to collect from
 8   Plaintiff’s trust account the $70.21 initial filing fee assessed, if those funds are available
 9   at the time this Order is executed, and to forward whatever balance remains of the full
10   $350 owed in monthly payments in an amount equal to twenty percent (20%) of the
11   preceding month’s income to the Clerk of the Court each time the amount in Plaintiff’s
12   account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE
13   CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS
14   ACTION.
15           3.      DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
16   Diaz, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
17           4.      DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
18   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and
19   GRANTS him forty-five (45) days leave from the date of this Order in which to file an
20   Amended Complaint which cures all the deficiencies of pleading noted. Plaintiff’s
21   Amended Complaint must be complete by itself without reference to his original
22
23
24   2
       Plaintiff is cautioned that the Court finds it is not “clear from the face of the complaint,” whether Plaintiff
25   has exhausted all “available” administrative remedies pursuant to 42 U.S.C. § 1997e(a). See Albino v.
     Baca, 747 F.3d 1162, 1169 (9th Cir. 2014) (en banc); Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir.
26   2015). While he claims to have filed a CDCR 602 inmate appeal, Plaintiff also states that “as of today I
     have still not heard from the Third Level review.” (Compl. at 20.) “[A]n inmate is required to exhaust
27   those, but only those, grievance procedures that are ‘capable of use’ to obtain ‘some relief for the action
     complained of.’” Ross v. Blake, __U.S. __, 136 S. Ct. 1850, 1859 (2016) (quoting Booth v. Churner, 532
28   U.S. 731, 738, (2001)).

                                                                                              3:20-cv-0356-WQH-RBM
     Case 3:20-cv-00356-WQH-RBM Document 6 Filed 04/27/20 PageID.41 Page 9 of 9


 1   pleading. Defendants not named and any claim not re-alleged in his Amended Complaint
 2   will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
 3   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
 4   supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
 5   (noting that claims dismissed with leave to amend which are not re-alleged in an
 6   amended pleading may be “considered waived if not repled.”).
 7         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
 8   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
 9   state a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
10   and 1915A(b), and his failure to prosecute in compliance with a court order requiring
11   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
12   not take advantage of the opportunity to fix his complaint, a district court may convert the
13   dismissal of the complaint into dismissal of the entire action.”).
14         IT IS SO ORDERED.
15    Dated: April 27, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                3:20-cv-0356-WQH-RBM
